UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2134


In re:   RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Petitioner.



    On Petition for Writ of Mandamus.       (4:05-cr-01044-RBH-1)


Submitted:   November 18, 2015                  Decided:   May 9, 2016


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond Edward Chestnut petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion   for    reconsideration       of       the    order   denying    Chestnut’s

Motion Arresting Judgment.        He seeks an order from this court to

compel the district court to act.                    Our review of the district

court’s docket reveals that the district court entered a text

order denying Chestnut’s motion for reconsideration on September

28, 2015.      Accordingly, because the district court has recently

ruled on Chestnut’s motion, we deny the mandamus petition as

moot.    We grant leave to proceed in forma pauperis.                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the    materials        before   this    court   and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                           2